Citation Nr: 9924635
Decision Date: 08/30/99	Archive Date: 11/08/99

DOCKET NO. 96-415 13               DATE AUG 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to recognition as the surviving spouse of the veteran
for the purpose of entitlement to Dependency and Indemnity
Compensation (DIC).

REPRESENTATION 

Appellant represented by: John E. Carter, Attorney 

ATTORNEY FOR THE BOARD 

M. Hannan, Counsel 

INTRODUCTION

The veteran served on active duty in the Navy from February 1971 to
March 1979. He died in May 1984. Service connection for the cause
of the veteran's death was established.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a decision issued by the Department of Veterans Affairs
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania which found
that the appellant was not entitled to Dependency and Indemnity
Compensation (DIC) because the veteran had divorced her in November
1977 in Arizona. The case was temporarily transferred to the St.
Petersburg, Florida RO in September 1996, for the purpose of a
hearing only. The appellant did not report for that hearing, and
the St. Petersburg RO forwarded the case to the Board.

REMAND

Review of the evidence of record indicates that the appellant
appointed the American Legion as her representative in June 1997;
this was revoked in 1998, when the appellant retained the services
of a private attorney. The American Legion was reappointed by the
appellant in April 1999.

The appellant was scheduled for a Travel Board hearing in St.
Petersburg on May 14, 1999. She failed to report for that hearing.
In June 1999, the American Legion informed the Board that they were
withdrawing their services; the Board, in turn, notified the
appellant in July 1999 that she would need to appoint a new
representative. Within a week, the attorney listed on the title
page (and different from the one previously appointed) wrote to the
Board on letterhead stating that he had been retained by the
appellant to represent her in this matter. See 38 C.F.R.

- 2 -

20.603. This attorney has not had the opportunity to review the
relevant evidence or to submit argument on behalf of the appellant.

Also added to the record was a statement sent to the RO noting that
the appellant had missed her hearing secondary to illness caused by
cancer. She questioned whether the hearing could be rescheduled.

In view of the foregoing and, in order to afford the appellant all
the benefits of due process as well as the benefit of counsel, the
case is REMANDED to the RO for the following development:

The appellant's attorney should be afforded an opportunity to
review the relevant evidence and to submit argument on behalf of
the appellant. If desired, the attorney may also submit argument as
to the appellant's entitlement to a rescheduling of her Travel
Board hearing based on good cause for her failure to appear. See 38
C.F.R. 20.704(d).

Following the aforementioned development, the case should be
returned to the Board in accordance with applicable procedures. The
appellant has the right to submit additional evidence and argument
on the matter or matters the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

3 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

MICHAEL D. LYON 
Member, Board of Veterans' Appeals


 011400106      990831    810598

DOCKET NO. 95-10 708               DATE AUG 31, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Providence, Rhode Island

THE ISSUES

1. Entitlement to service connection for a stomach disability to
include esophageal spasm as secondary to exposure to herbicide
agents.

2. Entitlement to service connection for post-traumatic stress
disorder.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1967 to
September 1970.

This appeal arises, in part, from a May 1994 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island, by which the RO denied service connection
for, in part, a stomach condition to include esophageal spasm as
secondary to exposure to herbicide agents. In September 1997, the
Board of Veterans' Appeals (Board) remanded this claim for
additional development. The claim concerning service connection for
post-traumatic stress disorder (PTSD) arises from a March 1998
rating decision.

On May 7, 1997, and on July 22, 1998, hearings were held at the RO
before I. S. Sherman, who is a member of the Board rendering the
final determination in these claims and was designated by the
Chairman of the Board to conduct those hearings, pursuant to 38
U.S.C.A. 7102(b) (West Supp. 1999). At the May 1997 hearing, the
veteran was accompanied by his daughter. At the July 1998 hearing,
the veteran submitted a VA medical record, for which he waived
prior RO review.

The Board notes that in September 1997, the veteran's claims
concerning service connection for residuals of a right foot injury,
for peripheral neuropathy as secondary to exposure to herbicide
agents, and for the birth defects of the veteran's daughter, were
all denied. In March 1998, the Board denied the veteran's motion to
reconsider these determinations, but also advised the veteran that
it would construe his motion for reconsideration on the basis of
obvious error as a request for revision of the Board decision on
the grounds of clear and unmistakable error (CUE). However, the
Board deferred adjudication of this request for revision until new
regulations pertinent to this requests had been finalized. In a
letter dated on May 3, 1999, the Board wrote to the veteran and
enclosed the pertinent finalized regulations. The Board also
advised the veteran that, unless he informed the Board within 60
days of receipt of the letter, it would not be construing his
motion for reconsideration to be a CUE motion. As of August 3,
1999, neither the veteran nor his representative had responded to
this letter.

- 2 -

FINDINGS OF FACT

1. The veteran's claim concerning service connection for a stomach
condition to include esophageal spasm, as secondary to exposure to
herbicides, is plausible.

2. The veteran's claim concerning service connection for PTSD is
plausible.

CONCLUSIONS OF LAW

1. The veteran has submitted evidence of a well grounded claim
concerning service connection for a stomach condition to include
esophageal spasm, as secondary to exposure to herbicides. 38
U.S.C.A. 5107(a) (West 1991).

2. The veteran has submitted evidence of a well grounded claim
concerning service connection for PTSD. 38 U.S.C.A. 5107(a) (West
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Factual Background

Service medical records reflect, in pertinent part, that
immediately prior to a January 1967 examination, the veteran denied
any history of frequent indigestion, stomach, liver, or intestinal
trouble, frequent trouble sleeping, frequent or terrifying
nightmares, depression or excessive worry, loss of memory or
amnesia, or nervous trouble of any sort. Upon examination, the
veteran's abdomen and viscera were normal. Neurologic and
psychiatric examinations were also normal.

In December 1967, the veteran sought treatment while serving aboard
the USS Little Rock after complaining of abdominal cramps. The
veteran stated that his cramps had started about two hours after
eating a large breakfast. There was no

- 3 -

nausea or vomiting. The impression was transient gastritis.
Subsequently in December 1967, the veteran was brought to sick bay
on the USS Little Rock after having been in a fight on the beach.
He had received several kicks on his shins, causing bruises and a
contusion on his right shin.

In February 1969, the veteran went to the sick bay due to a small
laceration from a "rusty knife." No sutures were needed. The
veteran was examined in September 1970 for purposes of release from
active duty. Examination of the abdomen and viscera were normal,,
as were the veteran's neurologic and psychiatric evaluations.

The veteran's DD Form 214 reflects that his MOS was related to the
civilian occupation of "boatswain," and that he received a National
Defense Service Medal and a Vietnam Service Medal (and no other
citations or awards).

In July 1993, the veteran filed a claim concerning, in part,
service connection for stomach problems, for which he indicated he
was treated in 1969.

Subsequently in July 1993, a large number of medical records were
associated with the claims file. These records reflect, in part,
post-service treatment for esophageal spasm.

In September 1993, a copy of a decision from the Social Security
Administration, granting the veteran disability benefits due to
chest pain was received.

In a September 1993 written statement, the veteran essentially
asserted that while serving on the USS Little Rock, he was exposed
to chemicals. He was also allegedly exposed to chemicals and fumes
related to the extermination of cockroaches while serving in
Vietnam.

In October 1993, a large number of private medical records were
associated with the claims file. These records reflect, in part,
treatment of the veteran's esophageal spasm. These records also
include a written statement from the veteran, in which he described
his symptoms of esophageal spasm after service. He sought treatment
for

- 4 -

these symptoms from a Charles Hoye, M.D., who prescribed antacids.
Dr. Hoye apparently died in 1974. The veteran subsequently had
numerous surgeries for this condition, as well as many trips to the
emergency room, without any relief from his symptoms.

The veteran underwent a digestive examination for VA purposes in
October 1993, after which he was diagnosed as having a history of
atypical chest pain of unknown etiology and massive obesity. It was
specifically noted that no gastrointestinal abnormality was found.

In November 1993, the veteran submitted duplicative copies of his
service medical records.

In December 1993, the veteran underwent an Agent Orange examination
for VA purposes, after which he was diagnosed as having, in
pertinent part, possible esophageal stenosis or achlorhydria.

In February 1994, the veteran again submitted duplicative copies of
his service medical records.

By a May 1994 rating decision, the RO, in pertinent part, denied
service connection for stomach problems.

In December 1995, the veteran filed a claim concerning service
connection for PTSD, based on his service in Vietnam.

The veteran underwent a PTSD examination for VA purposes in
February 1996. He reported that he was in Vietnam from October 1969
to July 1970. His MOS was beach master, in which he was in a third
wave of land forces. His job was to prepare for the marines to land
and also to coordinate evacuations. The veteran did not see any
combat or any dead bodies. There was a great deal of racial tension
and strife in his unit. The veteran believed that a major turning
point was the day he was in a locked compartment aboard ship down
below deck, with approximately

5 -

100 black men. In order to get to the door, these men forced the
veteran to crawl under and beneath them all. During this time, the
men were making constant racial slurs toward the veteran. He was
frightened, angry, and humiliated. When he got out of the
compartment, the veteran went to tell his friends and some marines
about what had happened. They went back and forth with the blacks,
and eventually one person was knifed. On another occasion, the
veteran had seriously contemplated killing a commander who was a
bad officer and did not take care of his men. Following the
examination, the veteran was diagnosed as having PTSD and
situational stress.

In July 1996, medical records from the VAMC in Brockton were
associated with the claims file. These records reflect outpatient
treatment for PTSD, and also include a PTSD "Initial Assessment"
form. This form includes a "Military History" section, in which the
veteran asserted, in part, that he served with "Beach Masters Unit
I" from April 1969 to October 1969, and served in Vietnam from
October 1969 to May 1970 near the DMZ at Quang River, Da Nang Port,
and other areas in South Vietnam. The veteran coordinated the third
line of beach landings for marines, and was infrequently under
fire. The veteran was never wounded under fire and never witnessed
death or serious injury of fellow soldiers. The veteran did report
witnessing a training accident in which two marines were injured
when the ramp of a ship lowered prematurely on them, just missing
the veteran. The veteran could recall reading the name of an
officer he knew and liked, named "Rose," on a casualty list. The
veteran also reported that he was once in a helicopter that was
falling. He was jettisoning cargo, to stop the helicopter from
crashing into the sea. It did stop falling, approximately 15 feet
above the surface of the ocean.

The veteran also reported the emergency landing of a propeller
plane in which he was a passenger, in an abandoned Air Force base.
The veteran had retained a fear of flying ever since. The veteran
reported constant racial tension on the ships, including the
incident in which he was forced to crawl to leave a compartment.
This was clearly the veteran's most traumatic incident. The veteran
also reported the conflict between his unit and its commander,  Lt.
Tinker." The veteran and his

6 -

friends had planned strategies to murder Lt. Tinker, although
nothing ever came to fruition.

In March 1996, the veteran filed a written statement in which he
further described stressor incidents. First, he noted that in
November 1969, he was riding in a helicopter which went out of
control. Everything on board was tossed. The helicopter nearly
crashed into the ocean approximately 200 yards from shore near Da
Nang. The helicopter was going from the USS Tripoli to the USS
Point Defiance. The pilot was able to regain control of the craft
barely 20 feet from the water. The veteran then described the
incident on December 23, 1969, in which he was humiliated by
approximately 50 black marines while aboard the USS Point Defiance.
Next, the veteran described the hostility surrounding the commander
of the Beach Master Alpha Company West Coast unit 1. During the
period between October 1969 and July 1970, the veteran and his
friends planned to eliminate this commander due to the intolerable
situation. Finally, the veteran described an incident in November
1968 while he was aboard the USS Little Rock in the Mediterranean
Sea. He was a rigger in a refueling party, and at approximately 2
or 3 in the morning, an oiler rammed the port side of the ship Oust
a few feet away from the veteran).

In October 1996,, the RO wrote to the US Army and Joint Services
Environmental Support Group (ESG) and requested verification of the
following stressors: the helicopter near-crash, the racial incident
in December 1969, and the oiler striking the USS Little Rock in
November 1968.

In May 1997, a letter from Joseph Perrotto, M.D., was associated
with the claims file. In this letter, Dr. Perrotto, in pertinent
part, described the veteran's severe esophageal spasm and wrote as
follows:

[The veteran's] history relates to the fact that his discomfort
began when he was in Vietnam and was exposed to agent orange. I
suspect that this was the etiology of the problem. In light of the
fact that no one

- 7 -

can find any other reason for it.... I would like you to review his
record and consider the fact that [the veteran] has had significant
medical problems on the basis of his agent orange exposure.

In May 1997, the veteran testified at the RO before the undersigned
Board member. Also present at the hearing was the veteran's
daughter. The veteran essentially testified, in pertinent part,
that he was entitled to service connection for a stomach disability
as a result of his exposure to herbicides during service.

In September 1997, the Board remanded the veteran's claim
concerning service connection for a stomach condition to include
esophageal spasm as secondary to exposure to herbicide agents, for
additional development.

In December 1997, a letter from the US Armed Services Center for
Research of Unit Records (USASCRUR)(the successor to ESG), was
associated with the claims file. It was noted that after extensive
research of available US Navy records for the USS Point Defiance
and the USS Little Rock, the USASCRUR was unable to document the
veteran's listed stressors. Enclosed were copies of the December 22
- 24, 1969, deck logs submitted by the USS Point Defiance. However,
these did not document any altercation or racial incidents as
mentioned by the veteran. The USASCRUR also coordinated research
with the National Archives and Records Administration (NARA). The
decks logs for November 1968 submitted by the USS Little Rock were
reviewed. However, there was no mention of the ship hitting an
"oiler." Finally, the USASCRUR advised that for the time periods
requested, there were no histories available for the USS Little
Rock or the USS Point Defiance.

By a March 1998 rating decision, the RO denied service connection
for PTSD.

In April 1998, a memorandum from James P. Hoye, M.D., was
associated with the claims file. In this memorandum, Dr. Hoye wrote
that the veteran suffered from multiple medical problems, including
esophageal spasm. Dr. Hoye further stated as follows: "In my
medical opinion, [the veteran's] problems may have been in part

- 8 -

caused by exposures to toxins in herbicides to which he was exposed
while in the service."

In July 1998, the veteran again testified before the undersigned
Board member at the RO. The veteran essentially restated the
stressor incidents referenced above. He stated that no report was
written following the racial incidents aboard ship in December
1969. He stated that no significant injuries resulted after the
oiler struck his ship. The veteran also essentially testified that
his current stomach condition was caused by exposure to Agent
Orange.

At his hearing, the veteran submitted the copy of a July 1998 VA
progress note, reflecting outpatient treatment for PTSD. The
physician who completed this note specifically concluded that the
veteran's PTSD arose from trauma occurring during his period of
military service. This trauma included the veteran having run
through the gauntlet to get out of the compartment, as well as an
incident in which a fellow sailor who stabbed the veteran
accidentally in the knee was apparently persecuted by the veteran's
friends. The veteran suspected that a subsequent phobia about
knives arose from this incident.

11. Analysis

The threshold question is whether the veteran has met his initial
burden of presenting well grounded claims. If he has not, then the
claims must fail and there is no further duty to assist in the
development of the claims. 38 U.S.C.A. 5107(a); Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990). Well grounded claims require
more than an allegation; the claimant must submit supporting
medical evidence. Furthermore, the evidence must justify a belief
by a fair and impartial individual that the claims are plausible.
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

For a well grounded claim of service connection, there must be
competent evidence of a current disability (a medical diagnosis),
of inservice incurrence or aggravation of a disease or injury (lay
or medical evidence), and of a nexus between the

- 9 -

inservice injury or disease and the current disability (medical
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Epps v.
Gober, 126 F.3d 1464 (Fed. Cir. 1997). Evidentiary assertions by
the veteran must be accepted as true for the purposes of
determining whether a claim is well grounded, except where the
evidentiary assertion is inherently incredible or when the fact
asserted is beyond the competence of the veteran. King v. Brown, 5
Vet. App. 19, 21 (1993).

A. Service connection for a stomach disability to include
esophageal spasm as secondary to exposure to herbicide agents.

The veteran has submitted lay evidence that he was exposed to
chemicals during the Vietnam war, he has been diagnosed as having
esophageal spasm, and at least two physicians have appeared to
suggest that this condition resulted from exposure to herbicides.
Subject to the Remand section below, the veteran's claim concerning
service connection for a stomach condition to include esophageal
spasm, as secondary to exposure to herbicide agents, is well
grounded.

B. Service connection for PTSD

The veteran has submitted lay evidence of in-service stressors, he
has a medical diagnosis of the disability, and the examiners who
diagnosed him in February 1996, July 1996, and July 1998 all
appeared to relate the PTSD to at least some of the alleged in-
service stressors. Subject to the Remand section below, the
veteran's claim concerning service connection for PTSD is well
grounded.

ORDER

The claim concerning service connection for a stomach condition to
include esophageal spasm, as secondary to exposure to herbicide
agents, is well grounded. The appeal is granted to this extent
subject to the following remand directions of the Board.

10-

The claim concerning service connection for PTSD is well grounded.
The appeal is granted to this extent subject to the following
remand directions of the Board.

REMAND

Stomach disability

The documents received from Dr. Perrotto and Dr. Hoye (as detailed
above) appear to suggest a correlation between the veteran's
esophageal spasm and his exposure to Agent Orange. Although medical
records from the offices of Dr. Hoye were associated with the
claims file in February 1993 and medical records from the offices
of Dr. Perrotto were associated with the claims file in May 1997,
there has been no attempt to obtain clarification about the
underlying bases for their opinions. The opinions received from Dr.
Perrotto and Dr. Hoye have put the RO on notice that relevant
evidence may exist or could be obtained that would, if true, be
relevant and necessary for full, fair adjudication of the veteran's
claim. Therefore, the RO has a duty to request the veteran's
assistance in obtaining updated treatment records and clarifying
opinions, in writing, from Dr. Perrotto and Dr. Hoye. Thereafter,
a VA gastrointestinal examination is needed to confirm the exact
diagnosis and etiology of the veteran's stomach disability.

The most recent treatment records regarding the veteran were
associated with the claims file in October 1996. To ensure that the
veteran's claim will receive a fully informed evaluation, clinical
data reflecting treatment of the veteran, since October 1996, must
be obtained and reviewed. 38 C.F.R. 4.1, 4.2 (1998).

During his May 1997 hearing, the veteran testified that he was in
receipt of Social Security disability benefits. A decision granting
the veteran said benefits was associated with the claims file in
September 1993, along with a number of medical records. To properly
evaluate the veteran's condition and claim, the RO should contact
the Social Security Administration and request copies of all
medical records relating to the veteran. In Hayes v. Brown, 9
Vet.App. 67 (1996), the United States Court of Veterans Appeals
(known as the United States Court of Appeals for

- 11 - 

Veterans Claims since March 1, 1999) (hereinafter "the Court") held
that as part of the Secretary's obligation to review a thorough and
complete record, VA is required to obtain evidence from the Social
Security Administration and to give that evidence appropriate
consideration and weight. In this case, such records may prove
relevant to the veteran's claim for service connection.

PTSD

As detailed in the decision section above, in December 1997, the
USASCRUR advised the RO concerning additional information about the
following alleged stressors: the helicopter near-crash, the racial
incident in December 1969, and the oiler striking the USS Little
Rock in November 1968. However, there are additional stressors
alleged by the veteran in support of his claim for PTSD for which
additional information has not been requested.

In particular, on the PTSD "Initial Assessment" form associated
with the claims file in July 1996, the veteran asserted, in part,
that he had served with "Beach Masters Unit I" from April 1969 to
October 1969, and served in Vietnam from October 1969 to May 1970
near the DMZ at Quang River, Da Nang Port, and other areas in South
Vietnam. The veteran reportedly coordinated the third line of beach
landings for marines, and was infrequently under fire. Although the
veteran was never wounded under fire and never witnessed death or
serious injury of fellow soldiers, he did report witnessing a
training accident in which two marines were injured when the ramp
of a ship lowered premature on them, just missing the veteran. The
veteran could recall reading the name of an officer he knew and
liked, named "Rose," on a casualty list. The veteran also reported
the emergency landing of a propeller plane in which he was a
passenger, at an abandoned Air Force base. The veteran had retained
a fear of flying ever since.

At his July 1998 Board hearing, the veteran submitted the copy of
a July 1998 VA progress note, reflecting outpatient treatment for
PTSD. The stressors reported at this time included an incident in
which a fellow sailor who stabbed the veteran accidentally in the
knee was apparently persecuted by the veteran's friends. The

- 12 - 

veteran suspected that a subsequent phobia about knives arose from
this incident. The Board notes that the service medical records do
indicate that the veteran sought treatment for a small laceration
from a "rusty knife" in February 1969.

Effective March 7, 1997, the VA revised the regulations pertaining
to PTSD to conform with the decision of Cohen v. Brown, 10 Vet.
App. 128 (1997). Prior to March 7, 1997, the following regulation
was in effect:

(f)  Post-traumatic stress disorder. Service connection for post-
traumatic stress disorder requires medical evidence establishing a
clear diagnosis of the condition, credible supporting evidence that
the claimed inservice stressor actually occurred, and a link,
established by medical evidence, between current symptomatology and
the claimed inservice stressor. If the claimed stressor is related
to combat, service department evidence that the veteran engaged in
combat or that the veteran was awarded the Purple Heart, Combat
Infantryman Badge, or similar combat citation will be accepted, in
the absence of evidence to the contrary, as conclusive evidence of
the claimed inservice stressor. Additionally, if the claimed
stressor is related to the claimant having been a prisoner-of-war,
prisoner-of-war experience which satisfies the requirements of 3.
1 (y) of this part will be accepted, in the absence of evidence to
the contrary, as conclusive evidence of the claimed inservice
stressor.

38 C.F.R. 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic stress
disorder were published in the Federal Register which reflected the
decision in Cohen v. Brown,

- 13 -

10 Vet. App. 128 (1997). The regulations were made effective from
the date of the Cohen decision. The revised regulation provides as
follows:

(f)  Post-traumatic stress disorder. Service connection for post-
traumatic stress disorder requires medical evidence diagnosing the
condition in accordance with Sec. 4.125(a) of this chapter; a link,
established by medical evidence, between current symptoms and an
in-service stressor; and credible supporting evidence that the
claimed in-service stressor occurred. If the evidence establishes
the veteran engaged in combat with the enemy and the claimed
stressor is related to this combat, in the absence of clear and
convincing evidence to the contrary, and provided that the claimed
stressor is consistent with the circumstances, conditions, or
hardships of the veteran's service, the veteran's lay testimony
alone may establish the occurrence of the claimed in-service
stressor. If the evidence establishes that the veteran was a
prisoner-of- war under the provisions of Sec. 3. 1 (y) of this part
and the claimed stressor is related to that prisoner-of-war
experience, in the absence of clear and convincing evidence to the
contrary, and provided that the claimed stressor is consistent with
the circumstances, conditions, or hardships of the veteran's
service, the veteran's lay testimony alone may establish the
occurrence of the claimed in-service stressor.

38 C.F.R. 3.304(f) (as in effect from March 7, 1997).

As indicated above, the claims folder reflects that the veteran has
been diagnosed as having PTSD by at least one medical doctor. To
properly evaluate the veteran's

- 14 -

claim and determine whether he actually has PTSD, the Board finds
that an attempt to verify these additional stressors is warranted.

The RO should again contact the USASCRUR to assist in verifying the
above referenced stressors. The Board acknowledges that some of the
discrepancies in the record may make any request for USASCRUR
confirmation difficult. Nevertheless, although he has the burden of
submitting evidence in support of his claim, the critical evidence
may be in the control of the Federal Government. In such
situations, the VA should be responsible for attempting to provide
or obtain the material. Murphy V. Derwinski, 1 Vet. App. 78, 82
(1990).

The RO should also obtain any additional treatment records of the
veteran since October 1996, when the records reflecting VA
treatment were last received. Murincsak v. Derwinski, 2 Vet.App.
363 (1992). Moreover, if any service stressor is verified, a
current VA examination, to diagnose or rule out PTSD under the
criteria of DSM-IV, is warranted.

In view of the foregoing, the case is REMANDED to the RO for the
following development:

1. After securing the most recent addresses and necessary releases
from the veteran, the RO should contact Drs. Perrotto and Hoye, and
request that they provide copies of all treatment records
pertaining to the veteran. The RO should afford these physicians an
opportunity to provide more detailed statements as to the bases of
their medical opinions that the veteran's stomach disability is
secondary to his exposure to . herbicide agents. To that extent,
the physicians should be invited to include a complete rationale,
citing authority and investigation, for all conclusions reached.

- 15 -

2. Any pertinent medical records from VA medical facilities,
documenting treatment of the veteran for PTSD and/or his stomach
disability subsequent to October 1996, should be obtained and made
of record. These include all such records from the Brockton and
Providence VAMCS.

3. The RO should obtain the names and addresses of any and all
private medical care providers who have treated the veteran for
PTSD and/or his stomach disability since October 1996. After
securing the necessary releases, the RO should obtain these records
and permanently associate them with the claims file.

4. The RO should afford the veteran with one more opportunity to
provide details regarding the training accident in which two
marines (one apparently named "Rose") were injured when the ramp of
a ship lowered prematurely on them, the emergency landing of a
propeller plane in which he was a passenger at an abandoned Air
Force base, and the incident in which a fellow sailor who stabbed
the veteran accidentally in the knee was apparently persecuted by
the veteran's friends. Most importantly, the veteran should be
asked to provide any additional information to verify the claimed
stressors, to include names of individuals affected, dates of the
incidents, the unit to which he was assigned at the dates of the
incidents and the unit to which any involved party was assigned,
and whether the incidents were reported and to whom.

5. The RO should also obtain copies of all medical records and
other relevant documents relied upon in

- 16 -

awarding the veteran's Social Security benefits and permanently
associate these records with the claims folder.

6. With the additional information obtained, the RO should review
the file and prepare a summary of the stressors other than those
forwarded previously to USASCRUR. This summary and all other
documentation relevant to the stressor element of the PTSD claim
should be sent to the USASCRUR, which should be requested to
research and attempt to verify the veteran's stressors as detailed
above. A copy of this Remand decision should also be provided. Any
additional sources of search recommended by USASCRUR should be
pursued.

7. If, and only if, any service stressor is verified (or the
veteran is found to have engaged in combat), he should be afforded
a special VA psychiatric evaluation by a VA psychiatrist. The
examiner must be provided a list of the verified stressors. The
claims file must be made available to and be reviewed by the
examiner before the examination.

a. The examination is to be conducted in accordance with the fourth
edition of the Diagnostic and Statistical Manual of Mental
Disorders (DSM-IV), and all appropriate studies are to be
performed.

b. The examiner should determine if the veteran has PTSD.

- 17 - 

c. If the examiner believes that PTSD is the appropriate diagnosis,
he or she must specify the evidence relied upon to determine the
existence of the stressors and specifically identify which verified
stressors identified by the RO are responsible for that conclusion.

d. The examiner should reconcile any diagnosis and/or conclusion(s)
that conflict with those previously made regarding the veteran's
psychiatric condition, and provide detailed reasons for any
disagreement.

8. The RO should also schedule the veteran for a special VA
gastrointestinal examination. The veteran and his representative
should be notified of the date, time and place of the VA
examination in writing, and a copy of this notification letter
should be associated with the claimsfile. The importance of
appearing for an examination and the consequences of his failure to
do so without good cause should be made known to the veteran.

9. The veteran should thereafter be afforded a special VA
gastrointestinal examination to determine the correct diagnosis and
etiology of all existing stomach disabilities. Such tests as the
examiner deems necessary should be performed. The examiner should
provide the answers/findings indicated below to each question or
instruction posed. If the examiner finds that it is not feasible to
answer a particular question or follow a particular instruction, he
or she should so indicate and provide an explanation.

18 -

a. The examiner should provide an opinion as to whether the veteran
suffers from a gastrointestinal disability. If so, what is the
diagnosis of said disability?

b. If the veteran is diagnosed as having a gastrointestinal
disability, the examiner should opine as to whether it is at least
as likely as not that said disability is attributable to herbicide
exposure in Vietnam. The evidence considered by the examiner should
include, but not be limited to, the letters and any other relevant
documents received from Drs. Perrotto and Hoye. If the examiner
disagrees with the opinions contained in these documents, he or she
should give the reasons for any disagreement.

10. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, including if the requested medical
reviews do not include all opinions requested, appropriate
corrective action is to be implemented.

11. When the above developments have been completed, the case
should be reviewed by the RO. If the decisions concerning
entitlement to service -connection for a stomach disability, to
include esophageal spasm as secondary to exposure to herbicide
agents, and entitlement to service connection for PTSD remain
adverse to the veteran, he and his representative

- 19 -                                                       

should be issued a supplemental statement of the case. This must
contain the latest regulations concerning PTSD and service
connection based on herbicide exposure. The veteran and his
representative should be afforded a reasonable opportunity to
respond.

Thereafter, the case should be returned to the Board, if in order.
The appellant need take no action until otherwise notified, but he
may furnish additional evidence and argument while the case is in
remand status. Kutscherousky v. West, 12 Vet. App. 369 (1999). The
purpose of this remand is to ensure due process and obtain
additional medical information. No inference should be drawn
regarding the final disposition of the veteran's claims as a result
of this action.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Iris S. Sherman 
Member, Board of Veterans' Appeals

20 -



